Citation Nr: 1441322	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO. 08-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right hip disability, to include as secondary to the back disability.

3. Entitlement to service connection for human immunodeficiency virus (HIV).

4. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for a stomach disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2010.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a stomach disability, a right hip disability, and entitlement to  TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The most competent and probative evidence demonstrates that the Veteran currently has lumbar spine degenerative joint disease (DJD); the Veteran was treated for recurrent back pain in service; the Veteran has continuously experienced symptoms of DJD since service.

2. The Veteran was diagnosed with HIV in March 2001; the most probative and competent evidence does not relate the Veteran's HIV to service.

3. The most probative and competent evidence weighs against finding that the Veteran's current psychiatric diagnosis is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine DJD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

2. The criteria for service connection for HIV have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran and lay witnesses.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as whether new and material evidence had been submitted to reopen the previously denied claims of service connection for a low back disability and for headaches, entitlement to service connection for HIV, a stomach disability, a right hip disability, including as secondary to a low back disability, PTSD, and entitlement to a TDIU.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board notes that the issue of service connection for an acquired psychological disorder other than PTSD was not discussed at the hearing.  However, the Board previously recharacterized the issue on appeal and remanded the issue in the July 2011 decision, which was issued after the hearing.  The Veteran received a copy of this remand and was informed that he was permitted to submit additional evidence.  Further, the Veteran has not asserted that he has any additional psychological disorders related to service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In July 2011 the Board remanded the Veteran's claim, in pertinent part, to obtain outstanding treatment records and a current VA examination.  The claims folder contains a letter sent to the Veteran in July 2011 requesting that he identify and authorize the release of any information regarding the treatment of his claimed disabilities.  The Veteran has not responded to this request.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No additional pertinent evidence has been identified by the Veteran.  Additionally, VA examinations were conducted in July 2011.  The Board finds the examinations obtained to be adequate in this case.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided opinions and diagnoses supported by the medical record and adequate rationale.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection - Back disability

The Veteran has asserted that his current low back disability is the result of recurrent in-service injury caused by heavy lifting and two car accidents.  VA treatment reports reflect that the Veteran was diagnosed with DJD and degenerative disc disease (DDD) of the lumbar spine in October 2002.  As such, the first element of service connection, evidence of a current disability, has been met.

With regard to the in-service injury requirement, service treatment records reflect numerous instances of back injury and treatment beginning in October 1987 with a back strain.  A November 1992 record indicates that the Veteran was issued a TENS unit to treat his recurrent low back pain.  The Veteran also reported a history of recurrent back pain on an August 1994 report of medical history.  The Veteran has also consistently reported that his back symptoms began during service, although there has been some discrepancy as to whether symptoms started in 1990 or 1992.  However, as described, the evidence reflects that the Veteran had recurrent back pain during service.  As such, the second element of service connection, an in-service injury, has been met.

As to the third element, medical evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board finds that the Veteran has continuously experienced back disability symptoms since service.  See 38 C.F.R. § 3.303(b).  Initially, diagnostic imaging conducted in 2002 confirmed a diagnosis of DJD and DDD.  DJD (arthritis) is an enumerated chronic disability listed under 3.309(a) and thus the theory of continuity of symptomatology applies.  The medical evidence reflects, and the Veteran reports, that he was treated repeatedly during service for low back pain, and has experienced symptoms since service.  The Veteran is competent to report the presence of symptoms such as pain.  While the July 2011 VA examiner provided a negative nexus opinion, the Board does not find this opinion persuasive.  As part of his rationale, the examiner noted that the Veteran's in-service back problems were acute and transitory and that his symptoms started after service, in 1995.  However, the Board finds it unlikely that the Veteran would have been issued a TENS unit to treat acute and transitory symptoms of back pain.  The Veteran has also consistently and competently reported symptoms of back pain since service, and these symptoms preceded any post-service exacerbations, such as the 1997 car accident.  Further, the Veteran initially claimed service-connection for a back disability in September 1994.

The weight of the evidence supports a finding of continuous symptoms since service.  As described, the Veteran experienced in-service back problems for which he was treated.  The medical record reflects that the Veteran sought treatment in 1999, only 4 years after separation.  He also immediately filed a claim for service-connection and has consistently reported that he has had symptoms since service.  As such, the Board finds that the Veteran has continuously experience symptoms of a back disability since service, and service-connection is warranted.

IV. Service Connection - HIV

The Veteran has asserted that he contracted HIV during service.  VA treatment records from September 2001 reflect that the Veteran was diagnosed with HIV by a March 2001 positive test.

At the July 2010 hearing, the Veteran testified that Dr. Young informed him that he had HIV, strain A, which has a 10 year incubation period and therefore the Veteran could have acquired the illness in 1990.  As discussed above, the Veteran was asked to submit or release any treatment records from Dr. Young, however, he has not responded to those requests.  The Veteran has also reported that he acquired HIV while having unprotected sex during service.

While elements (1) and (2) for service-connection are met here, there is no competent medical evidence of a nexus between the Veteran's in-service unprotected sex and his current diagnosis.  Specifically, in July 2011, the Veteran underwent a VA examination to determine the etiology of the Veteran's HIV.  The examiner reviewed the medical record and interviewed the Veteran.  He ultimately concluded that it was less likely than not that the Veteran's HIV was related to service.  The examiner opined that the Veteran reported his acquisition was the result of unprotected sex during service.  However, the examiner noted that the Veteran tested negative for HIV in 2000.  A March 2000 VA treatment record confirms that the Veteran tested negative for HIV at that time.  Based on the negative test which occurred 5 years after service, the examiner concluded that the current diagnosis of HIV was not related to service.  The Board also notes that VA treatment reports from 2000 and 2001 reflect that the Veteran reported having unprotected sex with numerous partners during that time.

Based on the evidence, the Board finds that it is less likely than not that the Veteran acquired HIV during service.  As described, the Veteran separated from service in January 1995.  He tested negative for HIV in March 2000 prior to testing positive for HIV in March 2001.  The Veteran reported having unprotected sex with numerous partners during that period.  Further, the July 2011 VA examiner opined that it was less likely as not that the Veteran's HIV was related to his military service.  While the Veteran is competent to report what another physician relates to him, the testimony regarding Dr. Young's opinion is given less probative weight than the 2011 VA opinion.  An adequate medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, Dr. Young provided no rationale for the basis of his opinion that the Veteran acquired HIV in 1990, a full 11 years prior to his diagnosis.  Rather, the Veteran has reported that Dr. Young diagnosed him with a form of HIV that could incubate in as many as 10 years.  There is no evidence of record to support this assertion however and therefore the opinion as reported by the Veteran is provided less probative value.  As such, the weight of the evidence is against finding that the Veteran's HIV was caused by or otherwise related to service.

V. Service Connection - Acquired psychiatric disorder, other than PTSD

In the July 2011 Board decision, the Veteran was denied service-connection for PTSD.  However, the Board noted that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed with major depressive disorder, and more recently, mood disorder not otherwise specified (NOS).  Thus, the claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, was remanded for further development and is now before the Board.

The Veteran testified in July 2010 that he experienced symptoms of depression since active service.  A review of the claims file shows that he has been treated for a variety of psychiatric disabilities, to include major depressive disorder and mood disorder NOS.  An October 2000 VA treatment report reflects that the Veteran was diagnosed with an alcohol induced mood and anxiety disorder.  The Veteran was also diagnosed with major depressive disorder in March 2005 and June 2006.
With regard to the second element of service connection, an in-service event or injury, the Veteran has asserted that he experienced a military sexual trauma which is the cause of his current psychological condition.  However, in the July 2011 decision, the Board determined that the Veteran's reports of military sexual trauma were not credible.  The Board concluded that the Veteran had inconsistently reported details of his alleged in-service trauma.  Specifically, the Veteran had submitted multiple conflicting statements during the pendency of the appeal concerning his alleged in-service stressors in which he contended that he was physically and/or sexually assaulted during service by a "SSGT [redacted]" whose last name he could not remember.  Not only was the Veteran unable to state consistently when his in-service sexual assault(s) by SSGT [redacted] occurred during active service, he also had not reported consistently how many times he was assaulted by SSGT [redacted].

The Veteran has not argued that his current psychological disorder is due to any event in service other than the alleged military sexual trauma.  The Veteran's personnel record reflects high performance evaluations throughout service.  Additionally, service treatment records are negative for treatment or diagnosis of depression or mood disorder.  Therefore, the Board finds that it is unlikely that the Veteran experienced an in-service event as required to satisfy element (2) of service connection.

However, even had the Veteran experienced an in-service event, the medical evidence of record reflects that it is less likely than not that his current psychological disorder is related to service.  Specifically, at a July 2011 VA examination, the Veteran was diagnosed with a mood disorder NOS and polysubstance abuse.  The examiner noted the Veteran's long history of drug and alcohol use.  She opined that the Veteran's mood disorder was less likely than not incurred in or caused by service.  As the basis of her opinion, the examiner noted that there was no confirmed in-service stressor related to the Veteran's symptoms of mood instability that could be seen as a precipitating event for mental health issues.  She also noted that there was no mental health diagnosis while in service that could be viewed as being initiated or exacerbated by service.  The examiner noted that the Veteran was seen once for job-related stress in 1984.  She also pointed out that the Veteran was seen in April 1989 for a psychological consultation required for a more restricted USAF position and no psychiatric concerns were noted.  The Veteran was again seen for job-related stress in November 1992 but no diagnosis was made.  Further, the examiner opined that the Veteran's alcohol abuse is documented in service and continued after service, along with polysubstance abuse.  She ultimately concluded that this dependence was a result of the Veteran's attempts to manage his interpersonal difficulties and likely contributed to his mood disorder.  Lastly, the examiner stated that his mood disorder is likely secondary to his borderline personality disorder.

The Board finds the July 2011 examiner's opinion to be highly probative.  The examiner reviewed the record, interviewed the Veteran, and elicited a psychological history from him.  Her opinion is well reasoned and based on adequate rationale.  The Board notes that the Veteran testified in July 2010 that he experienced symptoms of depression since service.  However, while he is competent to report such symptoms, he has not demonstrated the necessary medical expertise required to diagnose a complex mental health disorder such as depression or mood disorder NOS.  See Jandreau,492 F.3d at 1377.  Additionally, despite receiving regular medical treatment, the record does not reflect a formal mental health diagnosis until 2005, more than 10 years after separation.  Given the Veteran's familiarity with VA health services, the Board finds it unlikely that the Veteran would wait that long to seek treatment for symptoms of depression.  Therefore, the weight of the evidence is against finding that the Veteran's current mood disorder NOS is related to military service, and service connection is not warranted.


ORDER

Entitlement to service connection for lumbar spine degenerative joint disease, is granted.

Entitlement to service connection for human immunodeficiency virus (HIV), is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

In this decision, the Board grants service connection for a back disability.  In connection with the service-connected back disability, the Veteran reports that he was prescribed Motrin and other pain killers while in service and by the VA.  The Veteran also testified in July 2010 that his stomach condition was secondary to his use of painkillers.  Further, the July 2011 VA examiner opined that the Veteran's use of painkillers likely caused some of his stomach symptoms.  The record is negative for an adequate opinion supported by rationale as to whether or not the Veteran's prescribed use of painkillers for his back disability caused or aggravated his stomach condition.  Further, as the Board has granted service connection for the back disability, remand is necessary in order to obtain an opinion as to whether the Veteran's claimed right hip disability was caused or aggravated by the service-connected back disability.  As such, remand is necessary. 

The Board observes in this regard that adjudication of the Veteran's service connection claims for a stomach condition and right hip condition likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the issue is REMANDED for the following action:

1. Obtain any outstanding treatment records from the Grand Junction, Colorado VAMC and any associated outpatient clinics from August 2012 to the present.  All attempts to obtain these records should be documented.  Additionally, provide the Veteran with a Form 8940 and request that he complete and return it with updated employment information.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his stomach condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely or not (50 percent probability or greater) that any current stomach disability is related to active service or any incident of service. 

(b) Whether it is at least as likely or not (50 percent probability or greater) that any current stomach disability was caused or aggravated by the Veteran's service-connected back disability, specifically, the use of prescribed painkillers.

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

A complete rationale must be provided for any opinion expressed.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right hip condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely or not (50 percent probability or greater) that any current right hip condition is related to active service or any incident of service. 

(b) Whether it is at least as likely or not (50 percent probability or greater) that any current right hip condition was caused or aggravated by the Veteran's service-connected back disability.

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

A complete rationale must be provided for any opinion expressed.

4. Thereafter, the AMC/RO should re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


